      Case 1:19-cv-10151-LAK-OTW Document 20 Filed 03/31/20 Page 1 of 2
                                       U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     March 31, 2020

Honorable Ona T. Wang
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Kobre & Kim v. Commodity Futures Trading Commission,
               19 Civ. 10151 (LAK) (OTW)

Dear Judge Wang:

       This Office represents the Commodity Futures Trading Commission (“CFTC”), the
defendant in this case brought by Plaintiff Kobre & Kim pursuant to the Freedom of Information
Act, 5 U.S.C. § 552 (“FOIA”). We write on behalf of both parties to provide a joint status update,
in accordance with the Court’s January 16, 2020, Order (Dkt. No. 18) (the “Order”).

        In accordance with its representations in the parties’ January 15, 2020, letter, the CFTC
has been reviewing and producing documents on a rolling basis, with productions made monthly.
Thus far, the CFTC has made two productions, on February 27, 2020, and March 27, 2020,
consisting of a total of 564 documents. In preparing to make these productions, the CFTC
reviewed 3,923 documents in accordance with the search parameters agreed to by the parties, 564
of which were responsive. The CFTC also provided logs of the documents that were redacted in
full on the ground that they are subject to one or more FOIA exemptions. There are 24,484
documents identified in accordance with the search parameters agreed to by the parties that remain
to be reviewed, though some of those documents may be removed from the review process as
duplicates through an automated deduplication process that is yet to be conducted on
approximately half of the documents and some have been subject to at least one round of review,
though review has not yet been completed. The CFTC believes it is on track to complete
productions by July 31, 2020, as indicated in the January 15, 2020, letter.

       In addition, pursuant to the Court’s Order, Plaintiff submitted a letter on March 30, 2020
(Dkt. No. 19) requesting a pre-motion conference regarding a motion to compel in connection with
a discovery dispute. The CFTC plans to file a response to Plaintiff’s letter, in accordance with the
Court’s Individual Practices.
Case 1:19-cv-10151-LAK-OTW Document 20 Filed 03/31/20 Page 2 of 2
                                                                                Page 2


We thank the Court for consideration of this matter.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney
                                             for the Southern District of New York

                                         By: /s/ Rachael L. Doud          .
                                             RACHAEL L. DOUD
                                             Assistant United States Attorney
                                             86 Chambers Street, 3rd Floor
                                             New York, New York 10007
                                             Telephone: (212) 637-3274
                                             E-mail: rachael.doud@usdoj.gov

                                              Counsel for Defendant
